PER CURIAM:
Luther Bartrug appeals from the district court’s orders granting the motion of the Internal Revenue Service and amending the order of sale of his property, enjoining him from filing any further pleading in the case other than a notice of appeal, and denying his motions for reconsideration of those orders. We have reviewed the record and find no abuse of discretion and no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Bartrug, No. CA-95-769 (E.D. Va. Aug. 19, Aug. 24, Sept. 10, & Oct. 14, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED